Citation Nr: 0118358	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  96-50 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right elbow 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran had active military service from July 1968 to May 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The Board remanded the veteran's claims in May 
1999 and in June 2000 for a hearing before a Member of the 
Board sitting at the RO.  In April 2001, the RO contacted the 
veteran, and inquired whether he continued to seek a Board 
hearing.  The veteran informed the RO that he could not 
attend a Board hearing, as he was confined to a mental 
institution.  The veteran requested that his representative 
be afforded the opportunity for a hearing.  An informal 
hearing presentation was received from the veteran's 
representative in June 2001.  The Board can now adjudicate 
the veteran's claims.

The voluminous claims file contains numerous statements from 
the veteran, which includes references to multiple 
disabilities.  The veteran has filed and withdrawn a number 
of claims during this appeal period.  The Board notes that he 
withdrew several claims that were in appellate status, to 
include service connection for post-traumatic stress disorder 
and sexual dysfunction, by a statement submitted received by 
the RO in August 1999.  38 C.F.R. § 20.704 (2000).  In 
addition, the RO informed the veteran by letter in February 
2000 that he had not submitted a timely notice of 
disagreement regarding a pension claim (the veteran's non-
service-connected disabilities have been rated 100 percent 
for many years but the RO determined that he was not entitled 
to receive a pension benefit because of excessive income, 
which includes social security disability) and that the only 
issues in appellate status are service connection for 
rheumatoid arthritis and whether new and material evidence 
has been submitted to reopen claims for service connection 
for a right elbow disorder and a psychosis.  In 
correspondence submitted by the veteran and his 
representative since that time, which includes a VA Form 1-
646 from a representative dated in April 2000, a VA Form 9 
submitted by the veteran and received in April 2000, an 
informal hearing presentation submitted by a representative 
in June 2000, another VA Form 1-646 dated in April 2001, and 
another informal hearing presentation dated in June 2001, the 
only claims noted were the three as stated on the first page 
of this decision.  The only other correspondence received 
since the RO's February 2000 letter was a statement submitted 
by the veteran and received by the RO in December 2000, 
wherein he referred to his nonservice-connected mental 
disability being 100 percent disabled, which has already been 
established by previous RO decision.  Accordingly, the Board 
finds that the only claims in appellate status are service 
connection for rheumatoid arthritis and whether new and 
material evidence has been submitted to reopen claims for 
service connection for a right elbow disorder and a 
psychosis.


FINDINGS OF FACT

1.  There is no competent evidence of a current diagnosis of 
rheumatoid arthritis or of a nexus between the claimed 
disorder and any incident of active service.

2.  An April 1987 Board decision denied service connection 
for a right elbow disorder, finding that this disorder 
preexisted service, and was not aggravated thereby.

3.  The April 1987 Board decision also denied service 
connection for paranoid schizophrenia, finding that this 
disorder began many years after the veteran's period of 
active duty and was not causally linked to such service.

4.  The evidence received subsequent to the April 1987 Board 
decision, when considered alone or in conjunction with all of 
the evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for a right elbow 
disorder and a psychiatric disorder.




CONCLUSIONS OF LAW

1.  Claimed rheumatoid arthritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000).

2.  The April 1987 Board decision that denied service 
connection for a right elbow disorder and a psychiatric 
disorder is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (2000).

3.  The evidence received since the April 1987 Board decision 
is not new and material with respect to the veteran's claims 
for service connection for a right elbow disorder and a 
psychiatric disorder, and the veteran's claims have not been 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rheumatoid Arthritis

The veteran is seeking service connection for rheumatoid 
arthritis.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by a veteran's active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2000).  With respect to a chronic 
disability subject to presumptive service connection, such as 
arthritis and a psychosis, evidence that the chronic disorder 
was manifested to a compensable degree within the prescribed 
period, one year, is sufficient to establish service 
connection.  See 38 C.F.R. §§ 3.307, 3.309; Traut v. Brown, 6 
Vet. App. 498, 502 (1994).  Alternatively, a claim may be 
granted based upon the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim of service 
connection for rheumatoid arthritis have been properly 
developed.  As will be explained below, the Board finds no 
competent evidence of the disability in question.  Given the 
number of years that have elapsed since service, the Board 
finds that VCAA does not mandate an examination.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all treatment records which might be relevant to the 
veteran's claim of service connection for rheumatoid 
arthritis.  Accordingly, no further assistance to the veteran 
in acquiring medical evidence is required by the new statute.   

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the 
veteran has been provided a photocopy of the underlying May 
1998 rating decision that denied service connection for this 
disorder and the RO again notified the veteran of the 
requirements needed for entitlement to service connection in 
its statement and supplemental statements of the case issued 
during this appeal.  The RO notified the veteran that there 
must be evidence of a current disability, evidence of disease 
or injury during service, and evidence of a link between the 
disability and service.  Moreover, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The veteran is asserting that he has rheumatoid arthritis 
that is the result of or incidental to his active service.  
His service medical records contain no reference to 
complaints or treatment related to joint pain, other than a 
right elbow disorder, which is discussed separately below.  
In January 1981, the RO received private treatment records 
from Family Physicians, Inc. of Rocky Mount, Virginia for an 
earlier claim for benefits.  In May 1978, the veteran 
received a physical examination in conjunction with a new 
job, which was reported as normal.  In March 1981, the 
veteran was provided a VA examination as a result of a claim 
for pension benefits.  His musculoskeletal system was 
described as normal except for his right elbow.  

Pursuant to this claim, the veteran submitted a photocopy of 
a treatment record purportedly from F. B. W., M.D. (Dr. W), 
dated May 9, 1972, the day following his separation from 
active service.  A review of that document, which was 
received by the RO in 1997, indicates that the veteran was 
evaluated for pain and swelling of the wrists, ankles and 
knees of four years duration.  The assessment was "classical 
rheumatoid arthritis", and it was noted that blood tests 
showed "abnormal amounts of proteins" and "showed 
substance as rheumatoid factor"  It was further noted that 
there was "hypertrophy of synovium took place".  In a 
January 1997 statement, the veteran stated that Dr. W was 
deceased, and that the records he submitted were complete.

In conjunction with another claim, the veteran submitted a 
photocopy of a treatment record purportedly from F. D., M.D., 
dated in June 1972.  That record stated that the veteran then 
had sexual dysfunction, and that he was treated with Viagra.  

In July 1997, the RO asked the Wolfe Medical Group for 
complete copies of the veteran's treatment records.  Records 
were received some time thereafter, and did not contain 
treatment records that showed that he had rheumatoid 
arthritis in 1972.  That medical practice stated that the 
records sent were the complete records of the veteran's 
treatment.  There was no reference to other records that were 
lost or destroyed.

Rheumatoid arthritis is a chronic disease, and manifestation 
to a compensable degree within one year following his 
separation from active service would warrant a presumption of 
service connection.  38 C.F.R. §§ 3.307, 3.309.  However, for 
the following reasons and bases, the Board finds that the 
preponderance of the evidence is against this claim.  As to 
the document that the veteran asserts shows rheumatoid 
arthritis in May 1972, the Board notes that the Wolfe Medical 
Group did not include this document in the records submitted 
to the RO.  The July 1997 development letter specifically 
asked that records from May 1972 to May 1973, pertaining to 
rheumatoid arthritis, were sought.  That group practice did 
not have these records.  As noted above, the medical group 
did not indicate that other records may have existed and were 
no longer obtainable.  Ultimately, the record the veteran 
submitted on his own behalf was inconsistent with the records 
the Wolfe Medical Group submitted.  Moreover, while the 
veteran stated that other records were not available, the RO 
was able to obtain treatment records from the group practice. 

The Board parenthetically notes that the treatment records 
submitted by the veteran  indicates that he was treated for 
sexual dysfunction in 1972 and that he was given Viagra in 
1972 (emphasis added) for treatment, a drug that was not 
available at that time or for or for more than 20 years 
thereafter.  In any event, given the absence of verification 
of the document submitted by the veteran, the Board finds 
that this evidence is inherently incredible.  That is, it is 
the Board's judgment that the purported medical record in 
question has not been verified and is not competent evidence 
of rheumatoid arthritis during the period of time in 
question.  Moreover, subsequently dated medical records, to 
include a May 1978 normal employment physical examination, 
January 1981 private treatment records from Family 
Physicians, Inc., and a March 1981 VA examination, which 
included a musculoskeletal system evaluation, were negative 
for a diagnosis of rheumatoid arthritis. 

As to the veteran's statements in support of his claim, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

The Board finds that there is no credible evidence that the 
veteran had rheumatoid arthritis during service or within one 
year following his separation from active duty, nor is there 
any competent evidence of a current diagnosis or a nexus 
between the claimed disorder and service.  For these reasons, 
the Board must find that the preponderance of the evidence is 
against this claim.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (2000).  

II.  Application to Reopen Claims of Service Connection

The Board notes that the provisions of the VCAA do not 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented as described in 
38 U.S.C.A. § 5108. 

The Board finds that in this case the veteran was advised by 
the VA of the information required to reopen the claims and 
the Board may proceed with appellate review.  In this regard, 
the Board notes that the RO, in its SOC, explained that 
evidence to reopen his service-connection claims would show 
that his disorders were either incurred in or aggravated by 
service or were causally linked to some incident of service.  
Therefore, the Board may precede with its appellate review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

A June 1972 rating decision denied service connection for a 
right elbow disorder, finding that this disorder was noted at 
the time of entrance into active service and that there was 
no medical evidence that would reflect that it was aggravated 
by service.  An April 1987 Board decision again denied 
service connection for a right elbow disorder, finding, as 
did the RO in June 1972, that this disorder was noted at 
entrance, and thus preexisted service, and that it was not 
aggravated by active service.  The Board decision also found 
that while the veteran had paranoid schizophrenia, this was 
not noted in service or for many years after service, and was 
not otherwise linked to service.  That Board decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 20.1100 (2000).

Medical evidence of record at the time of the April 1987 
Board decision included service medical records.  An April 
1968 entrance examination report noted that the veteran 
reported an injury to his right elbow previously, and slight 
limitation of motion was also noted.  There are references to 
right elbow pain throughout service medical records.  There 
are no references to psychiatric treatment or complaints in 
service medical records.

Other evidence before the Board at the time of the April 1987 
decision included a June 1983 VA examination report which 
showed that the veteran had a slight loss of range of motion 
of the right elbow, without swelling or tenderness.  X-rays 
showed multiple loose bodies and degenerative changes.  The 
veteran was then diagnosed with a history of calcium deposit 
of the right elbow.  A psychiatric component of the 
examination also noted that the veteran had chronic paranoid-
type schizophrenia, which the examiner stated first became 
manifested in 1978, according to treatment records then in 
the claims files. 

Evidence received since the April 1987 Board decision 
includes a March 1997 treatment record from M. G. W., M.D., 
which noted that the veteran had osteoarthritis and calcium 
deposits versus bone spurs in the right elbow.  The veteran 
informed this physician that his elbow first became stiff and 
painful during active service.  As to evidence pertaining to 
the veteran's paranoid schizophrenia, the veteran submitted a 
treatment record purportedly from F. B. W., M.D., showing 
that the veteran had paranoid schizophrenia in July 1972, 
only a few months after his separation from active service.  
This evidence was received in July 1997.  The veteran 
asserted in the accompanying statement that that latter 
physician was deceased, and that the record he submitted was 
complete.

The Board notes that the RO requested the Wolfe Medical Group 
for complete copies of the veteran's treatment records.  
Records were received some time thereafter, and did not 
contain the purported treatment records that the veteran 
submitted.  

In light of the above, the Board must conclude that the 
veteran has not submitted new and material evidence to reopen 
his claims.  The additional evidence in question does not 
suggest that the veteran did not have a preexisting right 
elbow disorder at the time of his entrance into active 
service, nor does it tend to show that the veteran's right 
elbow disorder was aggravated or worsened during active 
service.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
The additional evidence does not present a more complete 
picture of the right elbow disorder.  Hodge, supra.  While 
the veteran related to his private physician in March 1997 
that his right elbow disorder first became manifest during 
active service, the physician proffered no such opinion.  
Consequently, this report does not constitute new and 
material evidence.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  

Turning to the veteran's paranoid schizophrenia, the Board 
notes that purported  July 1972 entry into the records of F. 
B. W., M.D., would place the onset of paranoid schizophrenia 
within one year following his separation from active service.  
The Board further notes that while generally evidentiary 
assertions, including medical records, must be accepted as 
true, at least as to the burden of proof required to reopen a 
claim, an assertion that is inherently incredible or that 
beyond the competence of the person making the statement need 
not be accepted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

As with his claim for service connection for rheumatoid 
arthritis, the Board finds the document of purported 
treatment submitted by the veteran in July 1997 is inherently 
incredible, and it cannot serve as a basis to reopen the 
claim.  This asserted treatment record was not contained in 
the complete treatment records that were obtained by the RO 
from the Wolfe Medical Group.  The development letter sent to 
that group specifically asked that it provide the RO with 
information from 1972 and 1973 pertaining to treatment from 
F. B. W., M.D.  The copy of the returned development letter 
that accompanied the treatment records stated that the 
records submitted were all the information that they had.  
There was no assertion that records were destroyed or absent.  
The Board again parenthetically notes that the documents 
submitted by the veteran indicates that he was prescribed 
Viagra in 1972 (emphasis added) for treatment.  In any event, 
as the document submitted by the veteran has not been 
verified by the medical facility in question, the Board finds 
that it is inherently incredible.
As to the veteran's statements in support of his application 
to reopen his claim, he essentially reiterates the 
evidentiary assertion which he made prior to the 1994 final 
RO decision.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Even if considered new, his testimony and statements 
regarding the diagnosis and etiology of his elbow and 
psychiatric conditions is not material evidence, since he is 
a layman and has no competence to give a medical opinion on 
such matters.  Moray v. Brown, 5 Vet. App. 211 (1993).  

There was never a question at the time of the Board's April 
1987 decision that the veteran had a right elbow disorder or 
paranoid schizophrenia.  Ultimately, none of the credible 
evidence submitted is new and material, and the veteran's 
claims for service connection for a right elbow disorder and 
for a psychosis have not been reopened.  As the veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claims, 
the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for rheumatoid arthritis is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a right 
elbow disorder, this claim is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a psychosis, 
this claim is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

